1                                                                              JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10   TAMMI JACOB et al;                         Case No. CV 19-01484-AB (PLAx)
11
                     Plaintiffs,
12   v.                                         ORDER DENYING PLAINTIFFS’
13                                              MOTION TO REMAND AND
     MENTOR WORLWIDE, LLC;                      GRANTING DEFENDANTS’
14                                              MOTIONS TO DISMISS
     NUSIL, LLC; NUSIL
15   TECHNOLOGY, LLC; and DOES 1-
     100, inclusive,
16
17                   Defendant.
18
19
20         Before the Court are three motions filed by the Parties.
21         Defendants, Mentor Worldwide, LLC. (“Mentor”), NuSil LLC., and NuSil
22   Technology LLC (“NuSil”) filed motions to dismiss (Dkt. Nos. 19, 23). Plaintiffs
23   Tammi Jacob (“Jacob”), Kate Nunn (“Nunn”), Aluvia Solano (“Solano”), Mary
24   Watson (“Watson”), and April Zimmerman (“Zimmerman”) (collectively,
25   “Plaintiffs”) opposed the motions (Dkt. Nos. 34, 35), and Defendants replied (Dkt.
26   Nos. 37, 38).
27         Plaintiffs filed a Motion to Remand (Dkt. No. 21). Mentor opposed the motion
28   (Dkt. No. 33) and Plaintiffs replied (Dkt. No. 39). The Court heard oral argument on
                                                1.
1    July 12, 2019 and took the motions under submission. For the following reasons,
2    Plaintiffs’ Motion to Remand is DENIED and Defendants’ Motions to Dismiss is
3    GRANTED.
4     I.    BACKGROUND
5           This lawsuit revolves around injuries Plaintiffs allegedly suffered after
6    receiving surgical implants of Mentors’ MemoryGel Silicone Breast Implants
7    (“MemoryGel Implants”). Plaintiffs plead the following in their Complaint
8    (“Compl.,” Dkt. No. 1, Exhibit A).
9           A. The Parties
10          Jacob is a citizen and resident of Los Angeles County, California. Compl. ¶ 1.
11   Nunn is a citizen and resident of Collin County, Texas. Id. ¶ 2. Solano is a citizen
12   and resident of Bernalillo County, New Mexico. Id. ¶ 3. Watson is a citizen of Saline
13   County, Arkansas. Id. ¶ 4. Zimmerman is a citizen of Jackson County, Missouri. Id.
14   ¶ 5.
15          Mentor is a limited liability company incorporated in Delaware with its
16   principal place of business in Santa Barbara, California. Id. ¶ 6. Mentor
17   manufactured the MemoryGel Implants at issue. Id. ¶ 7.
18          NuSil LLC is a limited liability company incorporated in California with its
19   principal place of business in Carpinteria, California. Id. ¶ 8.
20          NuSil Technology, LLC is a limited liability company incorporated in Delaware
21   with its principal place of business in Carpinteria, California. Id. ¶ 9. NuSil LLC and
22   NuSil Technology are silicone raw material suppliers and allegedly manufactured,
23   produced, supplied, and shipped the silicone used in the MemoryGel Implants. Id. ¶
24   11.
25          B. FDA Regulation of Silicone Breast Implants
26          In 1976, Congress passed the Medical Device Amendments (“MDA”) to the
27   Federal Food, Drug, and Cosmetic Act (“FDCA”). Id. ¶ 41. Under the MDA,
28   medical devices, such as the MemoryGel Implants, are subject to three classifications
                                           2.
1    and regulated accordingly. Id. ¶ 42. Class I devices require the least and most general
2    oversight, Class II devices are reviewed according to more stringent “special
3    controls,” and Class III devices receive the most oversight and require rigorous
4    premarket review and approval. Id. The Food and Drug Administration (“FDA”)
5    classified silicone breast implants as Class III devices. Id. ¶ 43. Accordingly, the
6    FDA requires manufacturers to meet certain requirements for Class III devices. Id.
7    On April 10, 1991, the FDA published a final regulation under Section 515(b) of the
8    FDCA requiring that manufacturers of silicone breast implants submit pre-market
9    approval (“PMA”) applications with data showing a reasonable assurance of safety
10   and effectiveness of the implants by July 9, 1991. Id. ¶ 44.
11         C. Mentor’s FDA Approval
12         In order to eventually seek PMA for its MemoryGel Implants, Mentor was
13   required to first provide the FDA with sufficient information regarding the safety and
14   efficacy of the medical device. Id. ¶ 51. On December 12, 2003, Mentor submitted a
15   request to the FDA for PMA for its MemoryGel Implants. Id. ¶ 67. On November 17,
16   2006, Mentor received approval subject to certain conditions. Id. ¶¶ 68. One of the
17   conditions imposed on Mentor required it to conduct six post-approval studies1 to
18   further characterize the safety and effectiveness of MemoryGel Implants. Id. ¶ 68.
19         D. Plaintiffs’ MemoryGel Procedures
20         Jacob was implanted with MemoryGel Implants in November 2006. Id. ¶ 21.
21   Jacob alleges that following implantation she developed pain and swelling of her
22   breasts, experienced fatigue, muscle pain, muscle weakness, joint pain, stiffness and
23   swelling, vision issues, light sensitivity, numbness, dizziness, nausea, memory loss,
24   shortness of breath, cognitive dysfunction, chest pain, migraines, itching, chronic sore
25   throats, night sweats, and hair loss. Id. ¶ 22. In July 2018, an MRI scan revealed
26
     1
27     The FDA required Mentor to conduct: the core study, the large post-approval study,
     the device-failure study, the focus-group study, the informed-decision study, and the
28   adjunct study. Id. ¶ 69.
                                               3.
1    Jacob’s right breast implant had ruptured; Jacob underwent a bilateral explantation of
2    her implants on August 6, 2018. Id. ¶ 23. After explantation, various defects were
3    found within Jacob’s right breast implant. Id. ¶ 24.
4            Nunn was implanted with MemoryGel Implants in December 2014 and
5    December 2015. Id. ¶ 25. Following the implantation, Nunn began to experience,
6    among other things, pain and swelling of the breasts, edema, and muscle pain. Id. ¶
7    26. On September 17, 2018, Nunn underwent an explantation of her right breast
8    implant. Id. ¶ 27. A gel bleed/rupture was discovered during the procedure. Id.
9    After explantation, various defects were found within Nunn’s right breast implant. Id.
10   ¶ 28.
11           Solano was implanted with MemoryGel Implants for her left and right breast on
12   April 19, 2011 and August 9, 2011 respectively. Id. ¶ 30. Following implantation,
13   Solano developed a number of illnesses and symptoms. Id. ¶ 31. On December 13,
14   2016, Solano underwent an explantation of her ruptured left breast implant. Id. ¶ 31.
15   After explantation, various defects were found within Solano’s left breast implant. Id.
16   ¶ 32.
17           Watson was implanted with MemoryGel Implants in February 2012. Id. ¶ 33.
18   Following the implantation, Watson began to experience, among other things, fatigue,
19   muscle weakness, joint stiffness, shortness of breath, itching, dizziness, and night
20   sweats. Id. ¶ 34. On January 24, 2017, Watson underwent a bilateral explantation of
21   her implants. Id. ¶ 35. A gel bleed/rupture was discovered during the procedure. Id.
22   After explantation, various defects were found within Watson’s right breast implant.
23           Zimmerman was implanted with MemoryGel Implants on June 8, 2012. Id. ¶
24   37. Following the implantation, Zimmerman began to experience, among other
25   things, fatigue, cognitive dysfunction, muscle pain and weakness, joint pain, stiffness,
26   and swelling, memory loss, shortness of breath, chest pain, nausea, dizziness, fevers,
27   numbness, vision issues, light sensitivity, silicone toxicity, hair loss, dry eyes, dry
28   mouth, chills, sore throat, skin rash, and a metallic taste in her mouth. Id. ¶ 38. In
                                                 4.
1    May 2017, an MRI scan revealed Zimmerman’s right breast implant had ruptured;
2    Zimmerman underwent explantation of her implants on June 21, 2017. After
3    explantation, various defects were found within Zimmerman’s right breast implant.
4    Id. ¶ 39.
5           E. This Action
6           On February 27, 2019, Plaintiffs filed a complaint in the Los Angeles County
7    Superior Court asserting causes of action for: (1) negligence/negligence per se; (2)
8    failure to warn; and (3) manufacturing defect. On February 28, 2019, Mentor filed a
9    notice of removal in this Court and then filed a motion to dismiss Plaintiffs’ complaint
10   pursuant to Federal Rule of Civil Procedure 12(b)(6). Plaintiffs filed a motion to
11   remand.
12   II.    LEGAL STANDARD
13          A. Motion to Dismiss Under 12(b)(6)
14          Federal Rule of Civil Procedure 8 requires a plaintiff to present a “short and
15   plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.
16   Civ. P. 8(a)(2). Under Rule 12(b)(6), a defendant may move to dismiss a pleading for
17   “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).
18          To defeat a motion to dismiss under Rule 12(b)(6), the complaint must provide
19   enough details to “give the defendant fair notice of what the . . . claim is and the
20   grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
21   The complaint must also be “plausible on its face,” allowing the court to “draw the
22   reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft
23   v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is not akin to a
24   ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant
25   has acted unlawfully.” Id. at 678. Labels, conclusions, and “a formulaic recitation of
26   the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.
27          When ruling on a Rule 12(b)(6) motion, “a judge must accept as true all of the
28   factual allegations contained in the complaint.” Erickson v. Pardus, 551 U.S. 89, 94
                                              5.
1    (2007). But a court is “not bound to accept as true a legal conclusion couched as a
2    factual allegation.” Iqbal, 556 U.S. at 678 (internal quotation marks omitted).
3          B. Leave to Amend
4          Should a court dismiss certain claims, “[l]eave to amend should be granted
5    unless the district court ‘determines that the pleading could not possibly be cured by
6    the allegation of other facts.’” Knappenberger v. City of Phoenix, 566 F.3d 936, 942
7    (9th Cir. 2009) (quoting Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en
8    banc)); see also Knevelbaard Dairies v. Kraft Foods, Inc., 232 F.3d 979, 983 (9th Cir.
9    2000) (“An order granting such a motion must be accompanied by leave to amend
10   unless amendment would be futile”).
11         C. Removal
12         Federal courts are courts of limited jurisdiction and possess only that
13   jurisdiction as authorized by the Constitution and federal statute. Kokkonen v.
14   Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). Under 28 U.S.C. § 1441(a),
15   a party may remove a civil action only if the district court has original jurisdiction
16   over the issues alleged in the state court complaint. There is a strong presumption that
17   the Court is without jurisdiction until affirmatively proven otherwise. See Fifty
18   Assocs. v. Prudential Ins. Co. of America, 446 F.2d 1187, 1190 (9th Cir. 1970). When
19   an action is removed from state court, the removing party bears the burden of
20   demonstrating that removal is proper. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.
21   1992).
22         Under the diversity statute, 28 U.S.C. § 1332, a federal district court has
23   original jurisdiction when the parties are completely diverse and the amount in
24   controversy exceeds $75,000. See 28 U.S.C. § 1332. Pursuant to 28 U.S.C. § 1441(a)
25   and (b), a defendant may remove an action from state court to federal court if the
26   diversity and amount in controversy requirements are satisfied. Under 28 U.S.C. §
27   1441(b)(2), “[a] civil action otherwise removable solely on the basis of the jurisdiction
28   under section 1332(a) of this title may not be removed if any of the parties in interest
                                               6.
1    properly joined and served as defendants is a citizen of the State in which such action
2    is brought.” 28 U.S.C. § 1441(b)(2).
3           A non-diverse party may be disregarded for purposes of determining whether
4    jurisdiction exists if the court determines that the party’s joinder was “fraudulent” or a
5    “sham.” Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998).
6    “Fraudulent joinder” occurs, for the purpose of determining diversity jurisdiction,
7    where the plaintiff fails to state a cause of action against the resident defendant, and
8    the failure is obvious according to settled rules of the state. McCabe v. Gen. Foods
9    Corp., 811 F.2d 1336 (9th Cir. 1987). “But if there is a possibility that a state court
10   would find that the complaint states a cause of action against any of the resident
11   defendants, the federal court must find that the joinder was proper and remand the
12   case to the state court.” Grancare, LLC v. Thrower by & through Mills, 889 F.3d 543,
13   548 (9th Cir. 2018) (quotations omitted).
14          The defendant has a high burden of proof when establishing fraudulent joinder.
15   A removing defendant may present evidence to prove fraudulent joinder, but the
16   district court must resolve all disputed questions of fact in the plaintiff’s favor. See
17   Grancare, 889 F.3d at 549. Thus, a defense should not require “a searching inquiry
18   into the merits of the plaintiff's case, even if that defense, if successful, would prove
19   fatal.” Id. In this regard, “[r]emand must be granted unless the defendant shows that
20   the plaintiff would not be afforded leave to amend his complaint to cure [a] purported
21   deficiency” in its allegations against the non-diverse defendant. Padilla v. AT & T
22   Corp., 697 F. Supp. 2d 1156, 1159 (C.D. Cal. 2009) (quotations omitted). Ultimately,
23   “[f]raudulent joinder must be proven by clear and convincing evidence.” Hamilton
24   Materials, Inc. v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir. 2007).
25   III.   DISCUSSION
26          A. The Court Has Subject Matter Jurisdiction
27          This dispute raises two issues concerning the Court’s subject matter
28   jurisdiction. First, Plaintiff argues Section 1441(b)(2) precludes removal because
                                                 7.
1    NuSil LLC had not been served at the time of Mentor’s Notice of Removal.
2    Additionally, Defendants contend that complete diversity2 exists because NuSil LLC,
3    a California corporation, is fraudulently joined. The Court addresses each argument in
4    turn.
5                   1. Section 1441(b) Does Not Prohibit Removal
6            Plaintiffs first argue that Section 1441(b) prohibits removal here because
7    Mentor removed to this Court before Plaintiffs had an opportunity to serve any of the
8    Defendants. Plaintiffs also argue the literal interpretation of Section 1441(b) promotes
9    gamesmanship on the part of removing defendants.
10           The forum defendant rule, articulated in Section 1441(b)(2), provides that “[a]
11   civil action otherwise removable solely on the basis of [diversity] jurisdiction . . . may
12   not be removed if any of the parties in interest properly joined and served as
13   defendants is a citizen of the State in which such action is brought.” 28 U.S.C. §
14   1441(b)(2).
15           This Court previously held that the above statute precludes removal only when
16   the in-state defendant has been both properly joined and properly served in the action
17   prior to removal. See Dechow v. Gilead Sci., Inc., 358 F. Supp. 3d 1051 (C.D. Cal.
18   2019) (“The text of § 1441(b)(2) is unambiguous,” and “[i]ts plain meaning precludes
19   removal on the basis of in-state citizenship only when the defendant has been properly
20   joined and served.”)
21           In Dechow, however, the Court also noted that there may be “absurd or bizarre
22   results” that prevent plaintiff from having the opportunity to exact service; in such
23   scenarios, the forum defendant rule may not apply. Id., at 1055.
24           The Court relied on Vallejo v. Amgen, Inc., 2013 WL 12147584 (C.D. Cal. Aug.
25   30, 2013) as an example of a possible instance of absurdity. In Vallejo, the defendants
26
     2
27    There is no federal question jurisdiction in this matter as it does not touch upon any
     area of federal law. Thus this Court only has jurisdiction if all the requirements of
28   diversity jurisdiction are satisfied.
                                               8.
1    filed a notice of removal on diversity grounds before the Superior Court made the
2    summons available to plaintiff. On those facts, it was impossible for plaintiff to serve
3    defendants before removal. Id. This distinction required the Court to deviate from
4    adopting the literal interpretation of Section 1441(b)(2). Id.
5          Nothing before the Court suggests it was impossible for Plaintiffs to serve
6    Defendants before removal. Plaintiffs’ primary argument is that the short time (less
7    than 24 hours) between the time Plaintiffs filed their complaint and Defendants filed
8    their Notice of Removal made it impossible for Plaintiffs to serve Defendants.
9    Plaintiffs have not provided any indication that they were unable to serve Defendants
10   on the day of filing. The Court recognizes this rule may create a race to serve,3 but
11   absent any dispositive ruling regarding the forum defendant rule, the Court adopts the
12   plain meaning of statutory text. Section 1441(b)(2) does not bar Mentor’s removal
13   because NuSil LLC was not properly served at the time of removal.
14                 2. NuSil LLC is Fraudulently Joined
15         Plaintiffs assert there is not complete diversity of citizenship because NuSil
16   LLC and Jacob are both California citizens. In their Complaint, Plaintiffs aver that
17   NuSil LLC manufactured a defective component of Mentor’s implants. In response,
18   Mentor contends that NuSil LLC was fraudulently joined in the action.
19         In a product liability action, a plaintiff must establish “that the defendant
20   produced, manufactured, sold, or was in some way responsible for the [defective]
21   product.” Garcia v. Joseph Vince Co., 84 Cal. App. 3d 868, 874 (1984) (quotations
22   omitted). Mentor argues that NuSil LLC was not involved with the production of the
23   silicone used in its MemoryGel implants. Specifically, Mentor argues NuSil LLC is a
24   holding company with no operations, and thus could not have participated in the
25   manufacture of Mentor’s allegedly defective implants. In support of this argument,
26
     3
27     Indeed, the rule does nothing to prevent a party from dutifully reviewing a court’s
     docket, and promptly filing a notice of removal the moment a complaint is properly
28   filed in order to dodge a state tribunal.
                                               9.
1    Mentor submitted to the Court the Declaration of Scott Mraz (“Mraz Decl.”, Dkt. No.
2    42 Ex. C), an individual member of NuSil LLC since August 1, 2005. Mr. Mraz
3    declares that NuSil LLC (1) is a holding company that transacts no business of its own
4    and whose sole purpose is to hold stock for its members; (2) has not developed,
5    designed, manufactured, supplied, or distributed any products, including the silicone
6    or silicone gel used to manufacture breast implants; and (3) has no ownership interest
7    in or control over the plant, equipment, and supplies that are used to manufacture the
8    silicone raw materials used in breast implants. See Mraz Decl. ¶¶ 4-5, 13-14.
9    Plaintiffs also deposed Mr. Mraz. Under oath Mr. Mraz confirmed that NuSil LLC is
10   an investment holding company that played no role in producing or supplying any
11   products used in the manufacture of breast implants. (See Deposition of Scott Mraz
12   (“Mraz Dep.”)
13         Jacob produces evidence contrary to Mr. Mraz’s position and suggests there is a
14   triable issue. In 2013, NuSil LLC filed a Statement of Information with the Secretary
15   of State of California.4 The Statement of Information is a short, two-page document
16   which identifies NuSil LLC as a “Manufacturer of Silicone Products”. Mraz signed
17   that Statement of Information as CFO/President of NuSil. Under oath, Mraz testified
18   that he would have reviewed the document for accuracy before signing.
19         Mentor claims that the 2013 Statement of Information contained a clerical error
20   and points out that NuSil has since filed an amended statement of information wherein
21   it describes itself as an “Investment holding entity.” See Hanna Decl., Ex. A (Dkt.
22   No. 33-5). Mentor argues this corrected Statement of Information “conclusively
23
24
25   4
      The Court GRANTS Plaintiffs’ request for judicial notice. Dkt. No. 40. The 2013
26   Statement of Information is a proper subject of judicial notice under Federal Rule of
     Evidence 201. A court may take judicial notice of matters of public record, and a
27   California Statement of Information is a matter of public record. Khoury Invs. Inc. v.
     Nationwide Mut. Ins. Co, No CV 13-05415-MWF (Ex), 2013 WL 12140449, at *2
28   (C.D. Cal. Sept. 16, 2013).
                                              10.
1    resolve[s]” the factual dispute this Court previously addressed in a related matter.5
2    Plaintiffs’ position is bolstered by the declaration and deposition testimony of Mr.
3    Mraz.
4            After a review of the amended Statement of Information and Mr. Mraz’s
5    testimony at deposition, the Court concludes that NuSil LLC did not manufacture
6    silicone and was not involved in the development of the MemoryGel Implant. NuSil
7    is not a proper defendant in this lawsuit as there is no possibility that Plaintiff could
8    recover under a theory of product liability against NuSil LLC.
9                   3. Plaintiff’s Claims Are Properly Joined
10           Mentor argues in the alternative that Jacob should be severed from the lawsuit.
11   Rule 20 allows courts to join plaintiff’s claims that are substantially similar in order to
12   promote judicial economy, and reduce inconvenience, delay, and added expense.
13   Here, both the facts and legal theories of Jacob, as well as the other remaining
14   Plaintiffs are nearly identical. The primary distinction between Plaintiffs’ claims is
15   the state in which Plaintiffs underwent surgery. There are no other significant
16   distinctions for each Plaintiff’s claims.6 Nothing supports severing Jacob’s claims in
17   what accounts to judicial waste.
18           B. Motion to Dismiss
19           In support of their motions to dismiss, Defendants argue that Plaintiffs’ state-
20   law claims are expressly and impliedly preempted by the MDA. Because NuSil LLC
21   is not a proper party to this litigation, the Court will only consider arguments from
22   Mentor’s motion. Accordingly, NuSil LLC’s motion to dismiss is DENIED as moot
23
24
25   5
       See Vieira v. Mentor Worldwide, LLC, et al., No. 2-18-cv-06502-AB (PLAx) (C.D.
26   Cal. Aug. 23, 2018)
     6
       Mentor asserts that the difference in location, doctor conducting the procedure, and
27   their understanding of the surgery are all significant and support severance. However,
     those differences appear minor when compared to the underlying background: each
28   woman alleges she received defective breast implants and became ill as a result.
                                                11.
1    since NuSil was fraudulently joined in this matter.7 Because Plaintiffs’ claims against
2    Mentor are preempted by the MDA, Mentor’s motion to dismiss is GRANTED.
3                  1. There Is No Presumption Against Preemption That Applies Here
4          The Supremacy Clause of the Constitution provides that federal law preempts
5    state law. Art. VI. cl. 2. However, preemption analysis starts with the assumption
6    that state laws are not preempted unless it was intended by Congress. Rice v. Santa Fe
7    Elevator Corp., 331 U.S. 218, 230 (1947). Thus, legislative intent is the “ultimate
8    touchstone” of preemption analysis. Retail Clerks v. Schermerhorn, 375 U.S. 96, 103
9    (1963). Congress’ intent to preempt state law may be expressed in the statute’s
10   language or implied in its statutory framework. Cipollone v. Liggett Group, Inc., 505
11   U.S. 504 (1992) (quoting Jones v. Rath Packing Co., 430 U.S. 519, 525 (1977)).
12   When there is an express preemption provision, the court does “not invoke any
13   presumption against pre-emption but instead ‘focus[es] on the plain wording of the
14   clause, which necessarily contains the best evidence of Congress’ pre-emptive
15   intent.’” Puerto Rico v. Franklin Cal. Tax-Free Trust, 136 S. Ct. 1938, 1946 (2016)
16   (quoting Chamber of Commerce of U.S. v. Whiting, 536 U.S. 582, 594 (2011)).
17         Here, Plaintiffs claim Mentor’s motion does not overcome this presumption
18   against preemption because Mentor failed to establish that Congress intended to bar
19   redress for injuries caused by Defendants’ FDA violations. The Supreme Court in
20   Puerto Rico found that where there is an express preemption provision there is no
21   presumption against preemption. 136 S. Ct. at 1946. “[F]ocus on the plain meaning
22   of the clause which contains the best evidence of Congress’s pre-emptive intent.” Id.
23         It is well established that the MDA expressly preempts state requirements that
24   are “different from, or in addition to” federal requirements and that was the clear
25   intention of Congress. Riegel v. Medtronic, Inc., 552 U.S. 312, 316 (2008). Plaintiffs
26
27
     7
      Plaintiffs raise negligence per se arguments against NuSil LLC, however those
28   arguments will not be addressed as they are inapplicable to the remaining parties.
                                              12.
1    also cite to Medtronic, Inc., v. Lohr, 518 U.S. 470, 487 (1996) for the proposition that
2    it is difficult to believe that Congress would remove all means of judicial recourse for
3    consumers injured by FDA approved devices. Contrary to Plaintiffs’ position, “this is
4    exactly what a pre-emption clause for medical devices does by its terms.” Riegel, 552
5    U.S. at 326. Therefore, the presumption against preemption does not apply here.
6                   2. Plaintiffs Do Not Assert A Parallel Claim That Survives
7                      Preemption
8            The MDA contains an express preemption provision that provides, as relevant
9    here:
10           “[N]o State . . . may establish or continue in effect with respect to a device
11           intended for human use any requirement—
12           (1) which is different from, or in addition to, any requirement applicable under
13           this Act to the device, and
14           (2) which relates to the safety or effectiveness of the device or to any other
15           matter included in a requirement applicable to the device under this chapter.”
16           21 U.S.C. § 360k(a).
17           The Supreme Court, in Riegel, applied a two-step analysis to determine whether
18   the MDA expressly preempts a state law claim within the meaning of § 360k(a). First,
19   a court must determine whether the FDA has established requirements applicable to
20   the particular medical device at issue. Riegel, 552 U.S. at 321-22. Second, a court
21   must determine whether the state law claims are based on state requirements that are
22   “different from, or in addition to” the federal requirements, and relate to safety and
23   effectiveness. Id. State “requirements” also include the state’s common-law legal
24   duties. Id. at 324-325 (“State tort law . . . disrupts the federal scheme no less than
25   state regulatory law to the same effect”).
26            However, the Supreme Court has made clear that “§ 360k does not prevent a
27   State from providing a damages remedy for claims premised on a violation of FDA
28   regulations; the state duties in such a case parallel, rather than add to, federal
                                                13.
1    requirements.” Id. at 330; see also Stengel v. Medtronic, Inc., 704 F.3d 1224, 1228
2    (9th Cir. 2013) (en banc) (“[T]he MDA does not preempt a state-law claim for
3    violating a state-law duty that parallels a federal-law duty under the MDA”).
4          In order for a state requirement to be parallel to a federal requirement, a
5    plaintiff must show that the requirements are “genuinely equivalent.” Houston v.
6    Medtronic, 957 F. Supp. 2d 1166, 1174 (C.D. Cal. July 30, 2013) (quoting Wolicki-
7    Gables v. Arrow Int’l, Inc., 634 F.3d 1296, 1300 (11th Cir. 2001)). State and federal
8    requirements are not generally equivalent if a manufacturer could be held liable under
9    state law without having violated federal law. Id. at 1174.
10         The MDA also provides that all actions to enforce FDA requirements “shall be
11   by and in the name of the United States.” 21 U.S.C. § 337(a). The Supreme Court
12   interpreted that the provision “leaves no doubt that it is the Federal Government rather
13   than private litigants who are authorized to file suit for noncompliance with the
14   medical device provisions.” Buckman Co. v. Plaintiffs’ Legal Comm., 531 U.S. 341,
15   349 n. 4 (2001). Thus, to avoid implied preemption, a cause of action must rely on
16   traditional state law and not be based solely on a violation of federal law. Id. at 353.
17         The Ninth Circuit has recognized that there is a “‘narrow gap’ through which a
18   state-law claim must fit to escape preemption.” Perez v. Nidek Co., Ltd., 711 F.3d
19   1109, 1120 (9th Cir. 2013). “The plaintiff must be suing for conduct that violates the
20   FDCA (or else his claim is expressly preempted by § 360k(a)), but the plaintiff must
21   not be suing because the conduct violates the FDCA (such a claim would be impliedly
22   preempted under Buckman).” Id. at 1120 (emphasis in original) (citing In re
23   Medtronic, Inc., Sprint Fidelis Prods. Liab. Litig., 623 F.3d 1200, 1204) (8th Cir.
24   2010). To avoid preemption, a plaintiff must assert a state-law claim that is premised
25   on a violation of federal law but that is not based solely on such violation. Id.
26         Here, Plaintiffs allege Mentor violated federal laws and regulations that are
27   parallel to violations of California state law; however, Plaintiffs have not satisfied
28   their pleading burden. As an initial matter, the Court is not satisfied with Plaintiffs’
                                              14.
1    argument that Mentor violated federal and state law by failing to report adverse events
2    to the FDA. These allegations are merely conclusory. Plaintiffs’ Complaint lacks any
3    reference to the specific adverse events that Mentor failed to report. Further, Plaintiffs
4    do not specifically allege that poor performance on post-approval studies is a violation
5    of federal law. Additionally, the Court rejects Plaintiffs’ claims that Mentor violated
6    federal regulations and state law by defectively manufacturing MemoryGel Implants.
7    Plaintiffs, in conclusory fashion, allege that Defendants’ MemoryGel Implant
8    specifications are inconsistent with federal regulations; however, Plaintiffs fail to
9    allege facts demonstrating that Defendants’ specifications are inconsistent or violative
10   of federal standards. In short, a plaintiff “cannot simply incant the magic words” that
11   a defendant violated FDA regulations to avoid preemption. Simmons v. Boston
12   Scientific Corp., 2013 WL 1207421 at *4 (C.D. Cal. Mar. 25, 2018) (quoting Wolicki-
13   Gables, 634 F.3d at 1301). Lastly, Plaintiffs fail to allege facts showing how any
14   federal violation caused their claimed injuries. Plaintiffs have not asserted a parallel
15   claim capable of surviving preemption.
16         Finally, Plaintiffs claim that “discovery is necessary” to provide a basis for their
17   claims but Plaintiffs cannot be permitted to engage in discovery when they have not
18   met the most basic pleading standards. Nothing in Plaintiffs’ allegations suggests
19   discovery is needed to resolve this Motion.
20                 3. Plaintiff Nunn Cannot Assert a Failure to Report Claim
21         “[A] federal court sitting in diversity applies the choice-of-law rules of the
22   forum” state. Narayan v. EGL, Inc., 616 F.3d 895, 898 (9th Cir. 2010). California
23   employs a “governmental interest analysis” to resolve choice of law issues. Offshore
24   Rental Co., Inc. v. Continental Oil Co., 22 Cal. 3d 157, 161 (1978). “California courts
25   have tended to apply the law of the place of the injured’s domicile, finding that state
26   has the greatest interest.” Kasel v. Remington Arms Co., 24 Cal App.3d 711, 734
27   (1972); see also Mazza v. Am. Honda Motor Co., 666 F.3d 581, 593 (9th Cir. 2012)
28   (confirming that under California’s choice of law rules, “the place of the wrong has
                                              15.
1    the predominant interest”).
2          Here, Plaintiff Nunn resided in Texas at all relevant times—her alleged injuries
3    all occurred there. Texas has the greatest interest in the application of its law to
4    Nunn’s claims and its law therefore applies. Thus, Plaintiff Nunn is preempted from
5    making a failure to warn claim, because her home state of Colorado does not
6    recognize such claims. Moreover, Plaintiff Nunn cannot avoid preemption by arguing
7    that California law applies, because California has no comparable interest.
8                  4. The Remaining Plaintiffs Fail to Sufficiently Plead Failure to
9                     Report
10         The FDA requires device manufacturers to report any time its device “may have
11   caused or contributed to a death or serious injury.” 21 C.F.R. § 803.50(a). A claim
12   based on the failure to warn the FDA of adverse events is not preempted to the extent
13   state tort law recognizes a parallel duty. De La Paz v. Bayer Healthcare LLC, 159 F.
14   Supp. 3d 1085, 1096-97 (N.D. Cal. Feb. 2, 2016). However, a claim based on a
15   failure to warn physicians or patients of adverse events would be preempted. Id.; see
16   also Stengel, 704 F.3d at 1234. California law recognizes such a duty to warn.
17   Coleman v. Medtronic, Inc., 223 Cal.App.4th 413, 429 (2014). To state a failure to
18   warn claim under California law, a plaintiff “will ultimately have to prove that if [a
19   defendant] had properly reported the adverse events to the FDA as required under
20   federal law, that information would have reached [the plaintiff’s] doctors in time to
21   prevent [plaintiff’s] injuries.” Id. at 429-30 (quoting Stengel, 704 F.3d at 1234).
22         Here, Plaintiffs’ conclusory allegation that Mentor failed to comply with federal
23   requirements by not reporting adverse events is insufficient. Plaintiffs do not point to
24   any facts supporting their assertion. Plaintiffs have not explained how any purported
25   failure to report unspecified adverse events caused her injuries. In turn, Plaintiffs
26   allegations are based not on a failure to report actual adverse events from the post-
27   approval studies but rather on a purported failure to properly conduct those studies.
28   “The alleged technical defects in Mentor’s post-approval studies, however, do not
                                             16.
1    constitute adverse events.” Ebrahimi v. Mentor Worldwide LLC, 2018 WL 2448095,
2    at *3 (C.D. Cal. May 25, 2018). Plaintiffs cannot pursue a claim premised on a
3    counterfactual assumption that Mentor would have identified additional adverse
4    events if it had conducted the studies more adequately. Any such claim is
5    impermissibly speculative. Additionally, any claim premised on Mentor’s alleged
6    failure to conduct the post-approval studies adequately is impliedly preempted,
7    because there is no state law duty to conduct post-approval studies in the first
8    instance.
9          Furthermore, Plaintiffs failure to report a claim fails because they do not allege
10   facts showing that the FDA would have exercised its discretion to include additional
11   adverse events in its publicly-accessible adverse-event database had Mentor reported
12   the events. Nor do Plaintiffs allege facts showing that their physicians relied on
13   information in the adverse-event database when making decisions. Without such
14   facts, Plaintiffs cannot establish a causal nexus between their alleged injuries and
15   Mentor’s alleged failure to report.
16         Plaintiffs deduce that if Mentor had conducted follow-up with participants
17   enrolled in clinical studies that there would have been adverse event reports showing
18   heightened instances of rupture rates. No facts support the conclusion that additional
19   information from patients in post-approval studies would reveal additional adverse
20   events regarding ruptures or would result in the FDA requiring different labeling. Nor
21   have Plaintiffs alleged any facts explaining how Mentor’s purported failure to report
22   adverse events from its post-approval studies somehow caused their injuries.
23   Plaintiffs failure to report claim, thus, fails for lack of proximate causation.
24                 5. Plaintiffs’ Manufacturing Defect Claims Are Preempted
25         For manufacturing defects claims to survive preemption, plaintiffs are required
26   to allege “that the manufacturing of the device both fell short of the FDA’s
27   requirement for manufacturing and—based on the same deficiency—was defectively
28   manufactured under California law.” Funke v. Sorin Group USA, Inc., 147 F. Supp.
                                           17.
1    3d 1017, 1026 (C.D. Cal. Nov. 24, 2015). The MDA provides that a device is
2    defective if “the methods used in, or the facilities or controls used for, its manufacture
3    . . . are not in conformity” with the FDA’s requirements for that device. 21 U.S.C. §
4    351(h). Next, to escape implied preemption, a plaintiff must allege that the
5    manufacturing defect caused her injuries. De La Paz, 159 F. Supp. 3d at 1094; see
6    also Erickson v. Boston Scientific Corp., 846 F. Supp. 2d 1085, 1092 (C.D. Cal. 2011)
7    (stating a plaintiff must establish a “causal nexus between the alleged injury and the
8    violation”).
9          Here, Plaintiffs claim that Mentor’s implants differed in some undefined way
10   from the manufacturing and design specifications mandated by the FDA as part of the
11   PMA; that Mentor used unidentified material and components that somehow differed
12   from those approved by the FDA; that Mentor violated unspecified provisions of
13   applicable federal regulations, including the FDA’s Quality System Regulations and
14   design control requirements under 21 C.F.R. 820.30. But Plaintiffs “fail[] to
15   adequately allege that the MemoryGel Implants violated the FDA’s manufacturing
16   requirements.” Ebrahimi v. Mentor Worldwide LLC, 2018 WL 6829122, at *2 (C.D.
17   Cal. Dec. 27, 2018). Merely alleging that a defendant violated unspecified “law and
18   regulations” or produced a “noncomforming” device does not sufficiently establish
19   that the defendant violated a federal requirement. Instead a plaintiff must identify
20   specific regulatory violation at issue. In addition, Plaintiffs do not allege how any
21   violation caused their purported injuries; they simply conclude that causation exists
22   without providing any supporting explanation. More is needed.
23                  6. Plaintiffs Fail To Explain How To Cure The Pleading
24                    Deficiencies
25      Valid reasons for denying leave to amend include undue delay, bad faith, repeated
26   failure to cure deficiencies by amendments previously allowed, undue prejudice, and
27   futility. Foman v. Davis, 371 U.S. 178, 182 (1962); see also Klamath-Lake Pharm.
28   Ass’n v. Klamath Med. Serv. Bureau, 701 F.2d 1276, 1292-93 (9th Cir. 1983) (holding
                                           18.
1    that while leave to amend shall be freely given, the court need not allow futile
2    amendments). The Court denies leave to amend because Plaintiffs have not explained
3    how further amendment could cure the pleading deficiencies in their Complaint.
4    IV.      CONCLUSION
5          For the foregoing reasons, Plaintiffs’ Motion to Remand is DENIED. Defendants
6    NuSil LLC and NuSil Technology LLC’s Motion to Dismiss is DENIED as moot.
7    Defendant Mentor Worldwide’s Motion to Dismiss is GRANTED as to each of
8    Plaintiffs’ claims. As amendment would be futile, Plaintiffs’ Complaint is
9    DISMISSED WITH PREJUDICE.
10
11   IT IS SO ORDERED.
12
13   Dated: August 1, 2019            _______________________________________
14                                    HONORABLE ANDRÉ BIROTTE JR.
                                      UNITED STATES DISTRICT COURT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              19.
